ORDER

PER CURIAM.
Andrew Riebeling (“Riebeling”) appeals from the trial court’s judgment dismissing his petition against Whitehead Investment Company for failure to state a claim. In his petition, Riebeling attempts to assert claims based upon violations of 19 C.S.R. 30-62.222 (2011) and Section 452.375, RSMo. Cum.Supp.2011; intentional infliction of emotional distress; and negligent infliction of emotional distress.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(5).